Title: From John Adams to Alexander Moultrie, 27 August 1797
From: Adams, John
To: Moultrie, Alexander



Sir.
Quincy Aug 27th 1797

I have recd. the letter you did me the honor to write me on the 20th of this month & the printed pamphlets inclosed with it. I should wish to give to the subject all the attention which its importance merits; but at present it appears to me to be out of my power to do any thing in it & that the legislative alone is adequate to the purpose intended.
I have however referred the matter to the consideration of the secretary of State & the attorney general who will report their opinion. I have the honor to be very respectfully, Sir, your most obedient servant
John Adams